DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 18-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Liang (US 2010/0283144, previously cited) in view of Gupta et al. (US 2018/0190608, previously cited, hereinafter, Gupta.)
In regard to claim 1, in fig. 7, Liang discloses a system comprising: 
a substrate 210, a metal the substrate comprising a lead 212 (see para [0033]);
a solder barrier 214 formed on the lead (or mask, see para 0033]), the solder barrier including a linear shape from a top view of the system (square and flat surface), 
a solder bump 208 adjacent the solder barrier (see para [0031]), wherein the solder barrier is only on one side of the solder bump (that is formed on the lead); and
a die 200 having an active surface coupled to the solder bump (see para [0029].)

Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the barrier as taught in order to take the advantage as mention.
In regard to claim 3, Liang further comprising a plating finish on the lead, wherein the solder barrier is formed on the plating finish (see para [0033] and fig. 7.)
In regard to claim 5, Liang further comprising: 
a mold compound 218 formed over at least a portion of the substrate (para [0035] and fig. 7.)
In regard to claim 6, wherein the die comprises an integrated circuit 202 electrically coupled to the lead (through solder bump and 204.
In regard to claim 7, wherein the lead comprises copper (para [0033].)
In regard to claims 2 and 20, Liang discloses all of the claimed limitations as mentioned above. Liang also discloses that the solder mask layer is a dielectric layer as it is commonly known. Liang, nevertheless, does not explicitly disclose the exact material of the barrier as currently claimed, resin (Liang does mention the insulation layer may be formed of polymer, para [0009].) However, resin is known to one of ordinary skill in the art since it provides better elasticity and insulation. For instance, Gupta, in fig. 2A, discloses an analogous package including leads 203 (para [0031]), semiconductor device 110 (para [0022]) connects to the leads through solder 208 and barrier 210, or reflow wall (para [0028]) formed around solder 208. Gupta further teaches the barrier is made if resin or polyimide in order to provide protection and insulation (paras [0030] and [0033].) Thus, it would have been obvious 
In regard to claim 4 wherein the solder barrier comprises metallic dots (see Gupta’s para [0040].)
	In regard to claims 8 and 9, and 18, the above combination discloses the materials as currently claimed. For example, Liang suggests the alternative materials for the leads as copper, silver, palladium, etc. in order to provide stronger adhesive between layers and variety of conductivity (see para [0033]. See also Gupta’s paras [0027] and [0033].) These are common materials. Thus, It would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known materials as taught in order to take the advantage.
In regard to claim 19, the combination further suggests wherein: the metal comprises copper. See Liang’s para [0033], for example.
Regarding claims 21 and 23, the combination further discloses wherein substrate comprises a plurality of leads forming gaps therebetween, the plurality of leads including the lead,
wherein the surface plating is on each of the plurality of leads, wherein the solder barrier is one of a plurality of solder barriers formed on the plurality of leads,
wherein the solder bump is one of a plurality of solder bumps adjacent the plurality of solder barriers, wherein the active surface of the die is coupled to each of the plurality of solder bumps. See Liang’s fig. 6  or Gupta’s fig. 1B, where the top view shows the plurality of leads and solder. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Nevertheless, the newly added limitation, the metal substrate, is disclosed by Liang as discussed above. The leads or pads 212 are formed to electrically connect the chip 200 to external devices as similar to 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN W HA/               Primary Examiner, Art Unit 2814